Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 7, 2021 has been entered.
Claims 1, 13, 16, and 23 have been amended. Claims 1-30 are now pending for examination.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.




Lines 1-2 recites “In one or more implementations” are phrases that can be implied and not clear. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved 


Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of Patent 10,223,423.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the inventions are obvious variants. Claims 1-3 of the instant application substantially recites the limitations of claim 1 of Patent 10,223,423 as shown in comparison table below.

Instant Application
Patent 10,223,423
1. A computer-implemented method, comprising:

receiving, from a user interface, an assignment of a triggering condition of an alert to a search query in an alert definition that specifies the triggering condition and the search query for use in for continual evaluation of the triggering condition against search results of the search query during execution of the search query, the execution determining the search results as a subset of events that meet criteria specified by the search query, 

wherein the search query is performed on the events in a data store, each event including a portion of raw machine data associated with a timestamp, 

wherein the criteria specified by the search query includes at least a field that is defined by an extraction rule for extracting a subportion of text from the portion of raw machine data in an event to produce a value for the field for the event; and




executing a search query on events in a data store, each event comprising a portion of raw data in textual form, wherein a field specified in the search query is mapped to an extraction rule that defines the field, the extraction
rule identifying a location within the portion of raw data in an event containing a value for the field for the event;

detecting a triggering condition of an alert by one or more computing devices, the triggering condition found by determining search results of the search query satisfy the triggering condition; and

responsive to the detecting of the triggering condition of the alert, forming a communication corresponding to the alert by one or more computing devices, the communication including one or more tokens based on one or more values of the field defined by the extraction rule.
2. The computer-implemented method of claim 1, wherein the execution of the search query on the events in the data store comprises mapping the field to the extraction rule to produce values for the field for the events, and determining the search results based on the values for the field for the events.

3. The computer-implemented method of claim 1, further comprising receiving the indication of the alert in a communication corresponding to the alert,
the communication including one or more tokens based on one or more values of the field defined by the extraction rule, wherein the causing of the display is based on the receiving of the communication.



Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to omit the additional elements “responsive to the detecting of the triggering condition of the alert, forming a communication corresponding to the alert by one or more computing devices, the communication including one or more tokens based on one or more values of the field defined by the extraction rule” of claims 1 of Patent 10,223,423 to arrive at the claims 1-3 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.

Allowable Subject Matter
Claims 1-30 allowed.

Reasons for Allowance
Claims 1-30 are allowed over the prior art made of record.
The following is an examiner’s statement of reasons for allowance: 
The prior art references Kumar et al. and Moore teach in the same field of the invention. The combination of Kumar et al. and Moore do not teach “receiving, from a user interface, an assignment of a triggering condition of an alert to a search query in an alert definition that specifies the triggering condition and the search query for use in for continual evaluation of the triggering condition against search results of the search query during execution of the search query, the execution determining the search results as a subset of events that meet criteria specified by the search query, wherein the search query is performed on the events in a data store, each event including a portion of raw machine data associated with a timestamp, wherein the criteria specified by the search query includes at least a field that is defined by an extraction rule for extracting a subportion of text from the portion of raw machine data in an event to produce a value for the field for the event” as shown in the independent claims 1, 16 and 23. Thereby, the combination of limitations in claims 1, 16 and 23 is not taught by the prior art.  Therefore, the Applicant’s Remarks have been found persuasive.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAU SHYA MENG/             Primary Examiner, Art Unit 2168